Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160228                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160228
                                                                    COA: 349181
                                                                    Saginaw CC: 14-040405-FC
  TAUREAN JAMES CARTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2020
           a0408
                                                                               Clerk